DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 10-12 have been canceled.
Response to Amendment
The Amendment filed 6/21/2022 has been entered.  Claims 3-4 and 10-12 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 6-8, with respect to claim 1 has been fully considered and is persuasive.  Likewise, Applicant’s amendment to the Claims have overcome each and every 112b set forth in the previous Office Action mailed 12/20/2021.
Allowable Subject Matter
Claims 1-2, 5-9, 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…the intermediate film for laminated glass (1) comprising a first A layer and a first B layer, 
…separating a layer comprising the first A layer and a layer comprising the first B layer from the intermediate film for laminated glass (1), 
wherein the separating is performed by cutting at least one of the first A layer and the first B layer.”
meaning the layer removed from the intermediate film is removed from either the first A layer or the first B layer and comprises a portion or section of both the first A layer and the first B layer, wherein the intermediate film also comprises either a second A layer or a second B layer.
	The closest prior art of record, Acevedo (US 2010/0249253 A1), discloses a method for recycling an intermediate film (Abstr.), comprising an A layer and a B layer from a laminated glass composite wherein the glass composite comprises additional layers (paragraph 0003, two or more layers of glass).   However, Acevedo neither teaches nor suggests separating, via cutting, a layer from the laminated glass composite, wherein the cut layer comprises a portion of both the first and second layer.  In fact, Acevedo teaches separating the entirety of the glass layer from the composite by shattering  said layer through the use of rollers leaving a flexible plastic layer (paragraph 0016).  Hence, the separation of the material neither comprises a portion of both the A layer and the B layer nor is the separation a layer of material.  Furthermore, Acevedo does not disclose the laminated glass composite comprises a second A or B layer and merely discloses the composite being of two or more layers (paragraph 0003).
	Another prior art, Takeda (US 2014/0293201 A1), was referenced for disclosing a method of separating a first layer from a second layer (Figures 1-3) to recycle said layer for reuse (paragraph 0103, recovery and reuse of the polymer material).  The prior Examiner interpreted the separating of the first and second layers was via cutting based on the disclosure of the second layer being turned up from a cut edge (paragraph 0102).  Likewise, the prior Examiner interpreted the composite material comprises a second first or second layer from Figure 2, wherein the composite is illustrated having layers A, B and C and stating layer C could be another layer B (reference prior Office Action dated 12/20/2021).
	Applicant argues, see Pages 6-8, neither Acevedo nor Takeda, alone or in combination, disclose the limitations above.  Specifically, Applicant argues Takeda does not disclose the layer comprising the first A layer and first B layer is separated from the intermediate layer by cutting and cites paragraph 0102 of Takeda which discloses “the peeling of the layer B can be initiated from a point of physical bending…”; Examiner agrees.  As noted above, the prior Examiner relied on the separation of layer A from layer B as being a cutting based on the interpretation  of “turning up from a cut edge” to imply a cutting of layer A from layer B.  However, said interpretation is erroneous based on the entirety of the disclosure.  As noted in paragraph 0102, “the peeling of the layer…from a point of physical bending…or hearo or heat-moisture treatment” supports Applicant’s argument layer A is physically peeled from layer B.  Likewise, a cut edge infers only the edge of the composite is cut; said edge being cut to allow easier peel of the layers.   Hence, it would be unreasonable to interpret a cut edge to denote cutting as relied on by the prior Examiner.  Insomuch as Takeda does not disclose layer A is separated from layer B by cutting; Takeda also does not disclose the separation of the layer comprises separating the layer from the composite such that a portion of both the first A layer and first B layer as required in the claimed invention.
Claims 2, 5-9 and 13-16 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/15/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715